—Appeal by the defendant from two judgments of the Supreme Court, Queens County (Clabby, J.), both rendered October 6, 1993, convicting him of robbery in the first degree (two counts; one as to each indictment), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The Supreme Court properly refused to treat the defendant as a youthful offender. The defendant stood convicted of an armed felony and presented no evidence of mitigating circumstances or that he was a "minor” participant in the crime. Therefore, he was not entitled to youthful offender treatment (see, CPL 720.10 [3]).
Additionally, the defendant received the bargained-for sentences and, therefore, has no cause to complain that the sentences imposed are excessive (see, People v Kazepis, 101 AD2d 816, 817). Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.